United States Court of Appeals
                             For the Eighth Circuit

                       ___________________________

                               No. 12-2604
                       ___________________________

     Sylvia Adorno; Todd Eberhardy; Lloyd C. Loftus; Karen L. Loftus;
      Chad J. Gibeau; Mindy Ann Holzer; Robert E. Knutsen; Patricia C.
    Knutsen; Steven J. Miller; Elainne M. McMahon-Miller; Mark L. Lutsey

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

      CitiMortgage, Inc.; Mortgage Electronic Registration Systems, Inc.;
          MERSCORP, Inc.; Federal National Mortgage Association;
                       Peterson, Fram & Bergman, P.A.

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: May 13, 2013
                              Filed: June 13, 2013
                                 [Unpublished]
                                ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________
PER CURIAM.

      Appellants are eleven homeowners (the Homeowners) who filed suit against
CitiMortgage, Inc.; Mortgage Electronic Registration Systems, Inc.; MERSCORP,
Inc.; and Federal National Mortgage Association (the Lenders/Servicers) for
unlawfully foreclosing or attempting to foreclose on their home mortgages. The
Homeowners also filed suit against Peterson, Fram & Bergman, P.A. (the Law Firm),
which they claim assisted with some of the foreclosures. The district court1 dismissed
the Homeowners’ complaint under Federal Rules of Civil Procedure 8 and 12(b)(6).
We affirm.

       The Homeowners’ amended complaint asserted four claims against the
Lenders/Servicers, one of which was also asserted against the Law Firm. On appeal,
the Homeowners have abandoned all but their quiet title claim against the
Lenders/Servicers under Minnesota Statute section 559.01. The district court
dismissed the quiet title claim, concluding that it failed to satisfy the Rule 8 pleading
standard. See D. Ct. Order of June 25, 2012, at 4-5. Notwithstanding this failure,
the district court also concluded that it failed to state a claim upon which relief could
be granted because it was based on the discredited show-me-the-note theory. See id.
at 6-7. The Homeowners’ quiet title claim is identical to the claim we recently
rejected in Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 547-48 (8th
Cir. 2013). Because the Homeowners have done nothing to distinguish this claim
from the one found lacking in Karnatcheva, we affirm the district court’s dismissal.

      The judgment is affirmed.
                    ______________________________



      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-